Case 1:18-md-02865-LAK Document 535-14 Filed 02/15/21 Page 1 of 14




                           Exhibit 14




                                1
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 2  of 14
                                                                                                                     | DR


  AFSLØRING AF SKATTESKANDALE                                                                                                   SE TEMA

                            PENGE
                   Tidligere skatteminister: I sidste
                   ende er skandalerne politikernes
                   ansvar
                   Karsten Lauritzen (V) fortryder dog ikke sin håndtering af
                   udbytteskandalen.




    Kommissionen om Skat holder afhøring af tidligere skatteminister Karsten Lauritzen ved Retten på Frederiksberg, tirsdag den 8.
    december 2020. (Foto: Claus Bech/Scanpix 2020) (Foto: Claus bech © Scanpix)
                   AF JAKOB USSING
                   8. DEC 2020 BEMÆRK: ARTIKLEN ER MERE END 30 DAGE GAMMEL
                         FORKLAR ORD               STØRRE TEKST              LÆS OP
                                                                             2
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                                 1/13
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 3  of 14
                                                                                                                     | DR

                   Skattekommissionen har i mere end halvandet år gravet i, hvem der har
                   ansvaret for, at udenlandske finansfolk kunne lænse den danske statskasse for
                   12,7 milliarder kroner i formodet svindel med udbytteskat.
                   Mens Benny Engelbrecht (S) har fortalt, at han mener, at embedsværket har
                   svigtet <https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-
                   udbytteskandalen-embedsvaerket-har-svigtet> både ham og de andre
                   skatteministre ved aldrig at bringe problemerne op på ministrenes bord, så
                   placerer Engelbrechts efterfølger, Karsten Lauritzen (V), en stor del af ansvaret
                   hos politikerne selv.
                   Han er som den sidste af i alt ni skatteministre nu blevet afhørt af
                   Skattekommissionen, og i morgen har kommissionen de to sidste afhøringer af
                   embedsfolk.
                   - Ansvaret for, at Skat ikke fungerede som forvaltning, er et politisk ansvar fra
                   skiftende regeringer. Og det var en af grundene til, at regeringen, mens jeg var
                   minister, brugte et tocifret milliardbeløb på at opbygge Skat. Jeg synes ikke, at
                   det er fair at sige, at det er en eller anden specifik medarbejders skyld eller
                   ansvar, siger Karsten Lauritzen til DR efter afhøringen.
                   Skattekommissionen er i timelange afhøringer gået kritisk til den øverste
                   embedsmand i Skatteministeriet, departementschef Jens Brøchner
                   <https://www.dr.dk/nyheder/penge/haarde-konfrontationer-i-
                   skattekommissionen-departementschef-afviser-ansvar-i> , men ham vil
                   Karsten Lauritzen ikke dømme.
                   - Der er givetvis masser af ting, som jeg kunne have gjort anderledes, han
                   kunne have gjort anderledes, nogle af de røde skatteministre eller den tidligere
                   departementschef kunne have gjort anderledes
                   <https://www.dr.dk/nyheder/penge/tidligere-skatte-topchef-jeg-har-et-
                   medansvar-men-det-er-der-flere-der-har> , men det er ikke min opgave at
                   fælde dom. Det er kommissionens opgave.
                   Meget kostbar sommer
                   Karsten Lauritzen er kritisk over for, at det daværende Skat modtog
                   anmeldelser om mulig svindel fra en dansk advokat i midten af juni 2015, men
                                                                             3
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                       2/13
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 4  of 14
                                                                                                                     | DR

                   først den 6. august 2015 smækkede kassen i, og først den 24. august
                   orienterede ham som minister.
                   I de syv uger frem til den 6. august 2015 fossede der hele 2,6 milliarder
                   kroner ud af statskassen til de formodede svindlere
                   <https://www.dr.dk/nyheder/penge/ferieramt-skat-tager-let-paa-klokkeklare-
                   tip-koster-26-milliarder-i-udbytteskat> .

                           MILLIARDSVINDEL MOD DEN DANSKE STAT
                           Den formodede svindel for 12,7 milliarder kroner er startet i
                           2012 og står på, indtil Skat opdager den i august 2015 og
                           lukker for tilbagebetalingerne af udbytteskat til udenlandske
                   Men i modsætning til Benny Engelbrecht føler Karsten Lauritzen sig ikke
                   svigtet af embedsværket.
                   - Med det vi ved i dag, så kunne man have stoppet noget af svindlen tidligere,
                   hvis man havde grebet de her anmeldelser anderledes an. Og det er stærk
                   kritisabelt. Jeg er ked af det på medarbejderne og det gamle Skats vegne. I
                   lyset af, at en af personerne, der sad med det, nu afsoner en fængselsstraf
                   <https://www.dr.dk/nyheder/penge/tioeren-faldt-aldrig-skat-gennemskuede-
                   ikke-sven-nielsens-udbyttefusk> , og hvor få ressourcer, der var til rådighed, så
                   går min kritik ikke af de menige medarbejdere. Men jeg synes, at det er helt
                   rimeligt, at der er truffet nogle ledelsesmæssige konsekvenser.
                   Står på mål for beslutninger
                   Især hjemsendelser af en række chefer i kølvandet på, at Skat opdagede den
                   formodede svindel, har vakt stærke følelser i Skattekommissionen, hvor flere
                   af de hjemsendte har kritiseret forløbet kraftigt.
                   En af de hjemsendte har angrebet Karsten Lauritzen for at blande sig politisk i
                   hjemsendelserne <https://www.dr.dk/nyheder/penge/tidligere-chef-i-skat-
                   beskylder-karsten-lauritzen-politisk-indblanding-i-hjemsendelser> , men det
                   afviste Karsten Lauritzen kategorisk at have gjort over for
                   Skattekommissionen.
                                                                             4
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                       3/13
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 5  of 14
                                                                                                                     | DR




                         De hemmelige
                         aktionærer
                   Og han mener i dag, at det var det rigtige, at Skats daværende direktør, Jesper
                   Rønnow Simonsen, valgte at hjemsende cheferne.
                   - Det mener jeg, ja.
                   Men de er blevet frikendt?
                   - De er blevet frikendt for, at man kunne gøre et tjenesteretligt ansvar
                   gældende. Men de er ikke blevet frikendt for at have begået fejl, og de er slet
                   ikke blevet frikendt for, om de har løst den her opgave på tilfredsstillende vis.
                   - Jeg tror, at de selv godt kunne have tænkt sig at have gjort nogle ting
                   anderledes med den viden, vi har i dag. De har haft meget svære betingelser
                   for deres arbejde, men der er også nogle, der skulle have sagt fra på et langt
                   tidligere tidspunkt.




                                                                             5
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                       4/13
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 6  of 14
                                                                                                                     | DR




                   Advokaten for en af hjemsendte chefer borede i kommissionen i, hvorfor
                   Karsten Lauritzen mente, at Jesper Rønnow Simonsen kunne træffe den
                   beslutning, og om ikke Jesper Rønnow Simonsen selv skulle være sendt hjem.
                   Men Karsten Lauritzen står fast på, at det var rigtig at lade Rønnow Simonsen
                   fortsætte et år, inden han blev fyret.
                   - Det var den beslutning, jeg traf dengang, og den står jeg på mål for.
                   Hvorfor var det den rigtige beslutning?
                   - Der skulle være nogen til at rydde op fremadrettet, og der skulle være nogen
                   til at sikre, at Skat fortsat kunne køre videre. En del af den øverste ledelse var
                   gået selv, andre var blevet fyret eller afskediget tidligere, nogle blev
                   hjemsendt. Så der havde ikke været nogen tilbage.
                   - Det er det dilemma, man er i som minister. På den ene side skal der være
                   nogle konsekvenser. På den anden side skal det køre videre. Så jeg valgte at
                   tage nogle tæsk i offentligheden. Jeg tror, at det var det bedste for at få
                   påbegyndt oprydningen i skatteforvaltningen.
                   Men du tog beslutningen om at sige farvel til ham året efter?
                   - Ja. Og det fortryder jeg heller ikke.
                   Hvad laver Bagmandspolitiet?                              6
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                       5/13
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 7  of 14
                                                                                                                     | DR

                   Karsten Lauritzen stoppede som skatteminister i forbindelse med
                   regeringsskiftet i juni 2019 efter fire år på posten, og han er dybt forundret
                   over, at Bagmandspolitiet efter mere end fem års arbejde med sagen stadig
                   ikke er færdig med efterforskningen.
                   - Jeg er personligt ked af, at Bagmandspolitiets efterforskning skrider så
                   langsomt frem, at vi her fem og et halvt år efter ikke er kommet videre med at
                   få de ansvarlige stillet for en dommer – at der ikke er nogen, der er anholdt, og
                   en retssag, der er i gang. Det forstår jeg ikke. Det er voldsomt lang tid, og jeg
                   håber, at man snart er klar til at komme strafferetligt efter dem.
                   Den hovedmistænkte i sagen, Sanjay Shah, har også for nylig brokket sig over,
                   at han ikke kan få afklaring om, hvorvidt han bliver tiltalt eller ej
                   <https://www.dr.dk/nyheder/penge/bagmand-bag-formodet-milliardsvindel-
                   jeg-er-klar-til-retssag-i-danmark> .
                   I morgen har Skattekommissionen de to sidste afhøringer af embedsfolk, og
                   dermed har Skattekommissionen foretaget flere end 100 afhøringer om
                   udbyttesagen.
                   Skattekommissionen skal derefter beslutte, om den kommer med konklusioner
                   om udbyttesagen - en såkaldt delberetning – eller om den venter til de øvrige
                   skandaler i skattevæsenet er undersøgt om nogle år.

    PENGE LIGE NU




                                                                             7
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                       6/13
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 8  of 14
                                                                                                                     | DR




       PENGE I DAG KL. 18:19
       Buldrende boligmarked presser førstegangskøbere: Sådan får du en fod indenfor




       PENGE 11. JAN KL. 20:48
       Virksomheder venter desperate på krisehjælp: ’Det haster. Jeg er i alvorlig risiko
       for at lukke’




                                                                             8
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                       7/13
1/13/2021            Case 1:18-md-02865-LAK          Document
                                   Tidligere skatteminister:            535-14
                                                             I sidste ende          Filed
                                                                           er skandalerne   02/15/21
                                                                                          politikernes ansvarPage
                                                                                                             | Penge 9  of 14
                                                                                                                     | DR




       PENGE 11. JAN KL. 18:17
       Klik, klik og go'daw: Sådan har corona ændret danskernes indkøb

                                                                         VIS FLERE

    ANDRE LÆSER
    UDLAND I DAG KL. 14:22
    LIVE: Repræsentanternes Hus afgør, om Donald Trump
    skal stilles for en rigsret

    MUSIK I DAG KL. 20:32
    Kontroversiel popstjerne ramt af heftig kritik efter
    venindebillede: 'Hun er typen, der slår først'


       INDLAND I DAG KL. 19:11
       Heunicke: Den britiske variant breder sig i Danmark



                                                                         VIS FLERE

    TOPHISTORIER
    Liveblog
                                                                             9
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                       8/13
1/13/2021           Case 1:18-md-02865-LAK         Document
                                  Tidligere skatteminister:           535-14
                                                            I sidste ende         Filedpolitikernes
                                                                          er skandalerne 02/15/21   ansvarPage
                                                                                                           | Penge10
                                                                                                                   | DRof 14




    UDLAND I DAG KL. 14:22
    LIVE: Repræsentanternes Hus afgør, om Donald
    Trump skal stilles for en rigsret



                                                                         VIS FLERE




                                                                             10
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                      9/13
1/13/2021           Case 1:18-md-02865-LAK         Document
                                  Tidligere skatteminister:           535-14
                                                            I sidste ende         Filedpolitikernes
                                                                          er skandalerne 02/15/21   ansvarPage
                                                                                                           | Penge11
                                                                                                                   | DRof 14




                                                                             11
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                      10/13
1/13/2021           Case 1:18-md-02865-LAK         Document
                                  Tidligere skatteminister:           535-14
                                                            I sidste ende         Filedpolitikernes
                                                                          er skandalerne 02/15/21   ansvarPage
                                                                                                           | Penge12
                                                                                                                   | DRof 14




                                                                             12
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                      11/13
1/13/2021           Case 1:18-md-02865-LAK         Document
                                  Tidligere skatteminister:           535-14
                                                            I sidste ende         Filedpolitikernes
                                                                          er skandalerne 02/15/21   ansvarPage
                                                                                                           | Penge13
                                                                                                                   | DRof 14




                                                                             13
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                      12/13
1/13/2021           Case 1:18-md-02865-LAK         Document
                                  Tidligere skatteminister:           535-14
                                                            I sidste ende         Filedpolitikernes
                                                                          er skandalerne 02/15/21   ansvarPage
                                                                                                           | Penge14
                                                                                                                   | DRof 14




                                                                             14
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar                      13/13
